The errors complained in this case are set out as follows:
Long, August 3, 1923, obtained a divorce from Grasham by the Common Pleas of Allen county on the ground of gross neglect of duty, and was granted the custody of their three minor children, with decree for the payment of $5 for each child until it arrived at 16 years.
October 8, 1923, the case was submitted to the Common Pleas, on motion, and the judgment vacated and modified, the custody of the children changed to Grasham; the wife enjoined from interfering in his control of them, and the judgment of $5 per month vacated and set aside.
Appeal was taken from this decision and on motion to dismiss it, because of Sec. 6, Art. IV, of the Constitution, the Court of Appeals held, that under the decisions, 100 OS. 33 and 105 OS. 401, it is without jurisdiction.
Long raises the questions of the constitutionality of cases under Sec. 6, Art. IV, Constitution, and of 8632, 8035 and 12002 GC., as to the custody of children, and as to 12001, 11875, 11876 and 12224 GC., as to injunction and when a party cannot demand a jury.